Citation Nr: 1008111	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-19 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office of Fort 
Harrison, Montana



THE ISSUE

Entitlement to the proceeds from the Veteran's National 
Service Life Insurance (NSLI) policy.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from August 1949 to September 
1971.  He died in October 2007.  The appellant is his sister.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA).  This matter 
involves a dispute over the proper beneficiary of the 
Veteran's NSLI policy.  The claims file is otherwise in the 
jurisdiction of the Fort Harrison, Montana, RO.

The appellant was scheduled to appear at a hearing before an 
Acting Veterans Law Judge at the Ft. Harrison, Montana, RO in 
August 2009 but failed to report.  She has not requested that 
the hearing be rescheduled, and the Board will proceed with 
adjudication of her claim. 


FINDINGS OF FACT

1.  In a December 2006 beneficiary designation, the last 
beneficiary designation of record, the Veteran designated 
E.E.F. and J.M.S. as the only two principal beneficiaries of 
the NSLI policy.

2.  The April 2007 beneficiary designation was not a result 
of undue influence or lack of testamentary capacity based on 
the evidence of record. 




CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
Veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Neither the United States Court of Appeals for Veterans 
Claims (Court) nor the Federal Circuit has ruled on the 
applicability of VCAA to insurance claims, but the rulings 
from the Court suggest that it is not applicable.

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
Court held that the VCAA was inapplicable to cases involving 
the waiver of recovery of overpayments for benefits because 
the statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by VCAA.

In the absence of applicable judicial precedent, because the 
applicable law regarding insurance is found in Chapter 19 
rather than Chapter 51 of Title 38, the Board concludes that 
the provisions of VCAA do not apply to the present claim.

This conclusion is strengthened by the fact that revisions to 
38 U.S.C.A. § 5103 contained in the Veterans Benefits Act of 
2003 (which was made effective retroactively to November 9, 
2000, the effective date of VCAA) specifically exempted 
insurance claims from certain notice requirements that apply 
in developing the evidence pursuant to VCAA.  See 38 U.S.C.A. 
§ 5103(b).  For these reasons, the Board may proceed to issue 
a decision in this appeal. 

However, the Board notes that the appellant was provided with 
a VCAA type letter in May 2008.  This letter contained all of 
the required notice.  The Board further notes that the RO has 
attempted to obtain private medical records from three 
sources identified by the appellant on her behalf.  Two of 
the sources have not replied, and the appellant has been 
notified that it is her responsibility to ensure that the 
records are obtained.  The appellant's claim has been 
readjudicated in a supplemental statement of the case since 
the receipt of this notice.  The Board finds that even if the 
VCAA were applicable, any duty to notify and duty to assist 
has been met.  

This is, however, a contested claim, and is subject to the 
special procedural requirements set forth in 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2009).  The applicable contested 
claims procedures were followed in this case.  The RO 
provided the parties, the appellant and the two 
beneficiaries, with notices and determinations related to the 
contested claim, and advised both parties of the applicable 
law and regulations.  

Entitlement to NLSI Insurance Proceeds

The appellant contends that the Veteran lacked the 
testamentary capacity to change the beneficiaries to his NLSI 
insurance proceeds at the time he assigned these proceeds to 
the current beneficiaries in December 2006.  She argues that 
the Veteran had diabetes and hypertension, and that the ill 
affects of these disabilities and their required medications 
affected the Veteran's judgment.  The appellant also notes 
that the Veteran had flashbacks of his wartime experiences 
and believes this also adversely affected his mental 
capacity.  Finally, the appellant states that many women 
would take advantage of the Veteran in order to benefit from 
his monthly retirement checks, which raises the question as 
to whether or not the beneficiaries exerted undue influence 
over the Veteran.  The appellant notes that although the 
beneficiaries have described themselves as daughters or 
granddaughters, the Veteran did not have any children.  

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy 
and at all times enjoy the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2009).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young, 2 Vet. App. at 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI-insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).

Second, if this cannot be shown, then, in order to prevail, 
the claimant must prove by clear and convincing evidence that 
the insured veteran intended that the claimant should be the 
beneficiary and also prove that the insured veteran took an 
overt action reasonably designed to effectuate that intent.

Third, if the insured veteran's intent cannot be proven by 
clear and convincing evidence, then the claimant must prove 
the insured veteran's intent by a preponderance of the 
evidence and must also prove that the insured veteran did 
everything reasonably necessary, or at least everything he or 
she subjectively and reasonably believed was necessary, to 
effectuate his or her intention. In applying this test, the 
party claiming the insured veteran intended to change the 
beneficiary of his or her NSLI policy has the burden of 
proof.  Fagan v. West, 13 Vet. App. 48, 57 (1999).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).

Before a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle, 
supra.

A change of beneficiary may be invalid if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, the following considerations will apply, 
pursuant to 38 C.F.R. § 3.355:

(a) Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Id.

(b) Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay 
evidence, as well as medical evidence.  Id.

(c) Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  Id. 

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

This case involves a dispute over payment of the Veteran's 
NSLI policy to the existing designated beneficiaries as 
indicated on the policy.  The appellant is the adult sister 
of the deceased Veteran.

A review of the facts shows that the appellant was not named 
as the initial beneficiary of the Veteran's insurance policy.  
However, the Veteran named the appellant as one of two 
principal beneficiaries in August 1999.  

In August 2004, the Veteran completed a change of beneficiary 
designation form, naming three people as the beneficiaries of 
his NSLI policy.  The appellant was not one of the three 
people.  

On December 1, 2006, the Veteran completed a VA Form 29-336, 
Designation of Beneficiary, Government Life Insurance, naming 
E.E.F. and J.M.S., as the only two principal beneficiaries of 
the NSLI policy.  He listed E.E.F. as his granddaughter and 
J.M.S. as his daughter. 

The Veteran was divorced and had not remarried by the time of 
his death.  He did not have any natural children.  

The Veteran died in October 2007.  

In October 2007, the appellant submitted a claim stating that 
she was the beneficiary of the Veteran's estate, including 
his NSLI insurance.  She noted that she held the Veteran's 
power of attorney and asserted that any document signed by 
the Veteran without her approval was invalid.  A copy of the 
power of attorney was submitted. 

In an October 2007 decision, VA notified the appellant that 
she was not entitled to the Veteran's NSLI insurance.  
Instead, based on the December 2006 designation, which was 
the most recent designation, E.E.F. and J.M.S., were the only 
two principal beneficiaries.  A February 2008 decision 
reached the same conclusion.  

In March 2008, E.E.F. submitted a claim seeking her portion 
of the proceeds from the Veteran's NSLI policy.  She stated 
that her relationship to the Veteran was his daughter.  A 
claim was received from J.M.S. in July 2008 for her portion.  
She stated that her relationship to the Veteran was a cousin.  
Payment has apparently been authorized to both beneficiaries.  

Initially, the Board notes that the appellant has also 
disputed the validity of the August 2004 designation of 
beneficiaries.  However, as there is a subsequent December 
2006 designation, and as none of the parties from the August 
2004 designation are in the December 2006 designation, the 
matter of whether or not the August 2004 designation is valid 
need not be addressed. 

As for the December 2006 designation, the appellant does not 
dispute that E.E.F. and J.M.S. are the last-named and only 
two beneficiaries on the Veteran's NSLI policy.  Nor does she 
argue that the Veteran intended to appoint her as beneficiary 
subsequent to the last designation of record in December 
2006, and the Board notes that there is no evidence to show 
that he intended to change his beneficiaries in favor of the 
appellant subsequent to December 2006.  In view of this, the 
Board does not need to address whether the requirements of 
38 C.F.R. § 8.19 were met in favor of the appellant.  Rather, 
she argues that the proceeds should not be paid to December 
2006 beneficiaries because the change was invalid.  
Therefore, Board will examine the appellant's contention that 
the Veteran did not have the testamentary capacity to make 
December 2006 designation.  

The Board notes that there are very few medical records 
contemporaneous to the December 2006 designation that 
addresses the Veteran's mental capacity.  

October 2006 private medical records state that the Veteran 
asked for a sleeping pill because he had been waking up with 
flashbacks from the Vietnam War.  On examination, he was 
alert and oriented times three.  

Private medical records from July 2007 show that the Veteran 
mentioned he had a friend with the first name J. who was 18 
years old.  He said that she was someone he "pals around 
with".  When the examiner asked if J. was his girlfriend, the 
Veteran denied this, and said that her parents were aware of 
the relationship and added that they were not doing anything 
wrong.  He then showed the examiner photos of the girl from 
his wallet.  

In October 2007, the appellant included a document signed by 
the Veteran providing her with his power of attorney.  This 
document was dated February 2002. 

In an October 2007 statement, the appellant argued that the 
stated beneficiaries were incorrect.  She noted that although 
they had been listed as daughter and granddaughter of the 
Veteran, the Veteran did not have any children.  The 
appellant further stated that the two beneficiaries were 
under investigation for making fraudulent claims against the 
Veteran's bank account and unauthorized use of his credit 
cards.  

The appellant submitted an October 2007 incident report from 
the local police department in support of her contention that 
the beneficiaries had illegally accessed the Veteran's bank 
account and credit cards.  This report shows that it was 
based on a complaint from the appellant.  It indicates the 
appellant reported that unknown subjects were withdrawing 
money from the Veteran's bank account.  These subjects were 
not named.  The status on this report states that no crime 
was involved. 

In a December 2007 letter from the appellant, she said that 
she was unable to obtain a doctor's statement regarding the 
Veteran's mental capacity at the time of the December 2006 
designation.  She said that the Veteran received all his 
treatment from the Indian Health Service (IHS) and that it 
was their policy not to give such statements after the death 
of a patient.  She did have copies of medical records from 
IHS.  

A reply to a December 2007 letter from VA to the witness of 
the December 2006 designation states that the witness, D.J., 
was not related to either the Veteran or the beneficiaries.  
He had been asked to witness the document by the Veteran.  He 
witnessed the document in a parking lot but did not see the 
Veteran sign the document.  The Veteran did not state why he 
was making the change.  

The appellant submitted four lay statements in April 2008.  A 
statement from J.C. states that the Veteran declined 
physically and mentally during the last year of his life.  A 
lot of young girls hung around him at the first of the month 
and he would give presents and money to them. 

A statement from B.B. says that the Veteran had been one of 
his tenants at the end of his life.  He said that the 
Veteran's mental well being was not good and he had 
difficulty with his memory.  In addition, B.B. added that 
there were people who claimed to be his relatives in order to 
take advantage of him.  

A statement from T.S.G. noted the Veteran did not have 
children and was lonely. 

Finally, a statement from R.P.F. said that he had known the 
Veteran for 56 years and that his mind had faded during the 
last three years of his life.  The Veteran would exhibit 
confusion and make spur of the moment decisions.  He spoke 
constantly of women and sex.  R.P.F. believed that the 
Veteran had been experiencing dementia.  

In the July 2008 substantive appeal, the appellant asserted 
that the Veteran had executed the power of attorney in her 
favor because he told her he did not want anyone to take 
advantage of him.  However, she noted that he would attract 
attention from several women at the first of each month when 
his money arrived.  After his death, she states that she 
found nude photographs of these women.  The Veteran was also 
paying the phone bill for three women, and a woman had 
withdrawn some money from his account at about the time of 
his death.  She argued that the women he made beneficiaries 
were just hanging around him to learn about his land and 
pension.  

In August 2008, a statement was received from M.S., who is 
the mother of J.M.S.  She said that she had met the Veteran 
at the Indian health clinic and became friends with him.  The 
Veteran told them that they were cousins, and would come to 
watch J.M.S. play her high school basketball games.  He also 
attended their family gatherings and came to her graduation.  
As J.M.S. did not have her natural father involved in her 
life, the Veteran began to publicly call her his daughter and 
even talked of having her go through a traditional ceremony 
to become his daughter.  He also sent her spending money 
every month when she went to college.  The Veteran told M.S. 
that he wanted to make J.M.S. his beneficiary, and showed 
them the document which did so.  The Veteran also told them 
that someone had recently stolen his money.  She provided the 
names of the Veteran's doctors and phone numbers where they 
could be reached in order to inquire as to the Veteran's 
mental capacity.  This statement was accompanied by a 
photograph that was alleged to be of the Veteran and J.M.S. 
at her graduation  

A reply to a July 2008 letter from the VA was received from 
C.S., M.D. in August 2008.  Dr. C.S. was one of the doctors 
identified by the appellant as being able to comment on the 
Veteran's mental capacity in December 2006.  However, Dr. 
C.S. indicated that the only time she had seen the Veteran 
was in September 2007, and she was unable to comment as to 
whether or not the Veteran had been competent to execute the 
December 2006 beneficiary change.  

After careful consideration of the appellant's contentions, 
the Board finds that the December 2006 designation of 
beneficiaries is valid.  

The December 2006 designation of beneficiary was in writing; 
was signed by the Veteran; contained sufficient information 
to identify the Veteran; and was in the possession of VA.  
Hence it was valid on its face.  See 38 C.F.R. § 8.19.

The Board further notes that 38 C.F.R. § 8.19 provides that 
the Veteran had the right to change his beneficiary, even if 
this is done without the knowledge of the previous 
beneficiary.  There is nothing to indicate that this right is 
limited by a power of attorney.  

Furthermore, the appellant has not submitted any medical 
evidence to support her assertion that the Veteran lacked the 
degree of mental capacity necessary to enable a person to 
perform a testamentary act in December 2006.  In fact, what 
medical evidence is available tends to show that the Veteran 
had the capacity.  Even the record that mentions the 
Veteran's insomnia and flashbacks states that he was alert 
and oriented times three.  The Board acknowledges that lay 
statements received from J.C., B.B., and R.P.F. indicate that 
the Veteran was having increasing difficulty with his mental 
capacity and his memory, and R.P.F. even suspected dementia.  
However, none of these statements purport to have any 
knowledge of the Veteran's mental capacity at the time he 
executed the December 2006 change in beneficiaries.  As noted 
above, the Veteran, by operation of law, is presumed to have 
testamentary capacity, and this must be rebutted by the 
preponderance of the evidence.  The preponderance of the 
evidence does not indicate that the Veteran lacked 
testamentary capacity, and this aspect of the appellant's 
contentions is not established.  

Similarly, although the appellant has not specifically stated 
that the beneficiaries exerted undue influence over the 
Veteran in order to get him to execute the December 2006 
change in their favor, this is the implication of some of her 
statements.  However, the appellant has not submitted any 
concrete evidence in support of these assertions.  The police 
report was based solely on a complaint from the appellant, 
and does not contain a reference to either of the two 
beneficiaries.  Similarly, although several of the lay 
statements note that women would seek gifts and money from 
the Veteran at the first of the month, none of these 
statements refer to the beneficiaries by name.  The appellant 
suggests that some sexual influence may have been asserted, 
but again, the Board notes that the appellant does not state 
that either of the beneficiaries was among those that sent 
suggestive photographs to the Veteran.  

In contrast, the Veteran, in the July 2007 medical records, 
denied that J.M.S. was a girlfriend, and appears to take 
pains to establish that theirs was a respectable relationship 
between two friends.  There is no evidence to support a 
finding of the existence and exertion of influence on the 
part of either beneficiary, a finding that they subverted or 
overpowered the mind of the Veteran at the time of the 
execution of the December 2006 designation, or that the 
Veteran would not have executed the December 2006 designation 
except for such influence.  Therefore, the appellant has not 
proven the existence of undue influence over the Veteran.  

In sum, the evidence is against a finding that the 
designation of beneficiary was invalid, that the Veteran was 
subject to undue influence, or that he lacked testamentary 
capacity at the time it was executed.  Therefore, the 
appellant is not entitled to recognition as the valid 
beneficiary of the Veteran's NSLI policy. 


ORDER

The appellant is not entitled to proceeds of the Veteran's 
NSLI policy, and the appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


